EXHIBIT 10.1

Incentive Compensation Plan

On June 14, 2012, the Company adopted a compensation plan for the fiscal year
ending August 25, 2012 that provides for an aggregate amount of incentive cash
compensation to be available for distribution to employees of the Company,
including its executive officers. The aggregate amount distributable under such
plan will be based on the Company’s operating income, prior to any incentive
plan accrual, for fiscal year ending August 25, 2012. Amounts ultimately paid
under the plan to employees, including executive officers, would be at the
discretion of the Compensation Committee of the Board of Directors (the
“Committee”). The Committee’s determination and payment of any amounts under the
plan likely would be made in November 2012, in connection with the completion of
the audited financial statements of the Company. The maximum amounts that could
be paid to any executive officer under the plan has been set as a percentage of
such officer’s base salary for the 2012 fiscal year. For the Chief Executive
Officer that percentage is 100% of base salary and for each of the other
executive officers that percentage is 80% of base salary.